Citation Nr: 1219992	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss disability

2.  Entitlement to service connection for hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss was denied by a January 1972 rating decision that was not appealed.  The Veteran's request to reopen his claim for bilateral hearing loss was denied by a March 2005 rating decision that was not appealed.  New and material evidence was not received within one year of either determination.

2.  Evidence received subsequent to the March 2005 rating decision that denied the Veteran's request to reopen his claim for bilateral hearing loss is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran does not have a right ear hearing loss disability as defined by VA regulations. 

4.  Chronic left ear hearing loss disability is not shown to have been present in service, or for many years after service, nor is it the result of any incident of the Veteran's period of active military service.

5.  Tinnitus is not shown to have been present in service, or for many years after service, nor is it the result of any incident of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the Veteran's request to reopen a claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted since the March 2005 rating decision, and the claim of entitlement to service connection for bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2011).

3.  Chronic bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active duty military service, nor may organic disease of the nervous system be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

4.  Tinnitus was not incurred in or aggravated by the Veteran's active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to requests to reopen previously-denied claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist provisions.  An October 2006 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Kent, 20 Vet. App. at 1.  The letter informed the Veteran of what evidence was required to reopen and substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in November 2007.  38 C.F.R. § 3.159(c)(4).  The November 2007 VA examiner addressed the existence and etiology of hearing loss and tinnitus in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The November 2007 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

New and Material Evidence

In a decision dated in January 1972, the RO denied the Veteran's claim for service connection for defective hearing.  The RO noted that physical examination at separation from service showed low frequency hearing loss in the right ear and broad band hearing loss in the left ear.  The RO noted that VA examination showed that the hearing acuity was within normal limits.  Service connection was denied on the basis that a hearing defect was not found on last examination.

The Veteran did not appeal this decision.  

In July 2004, the RO received the Veteran's request for evaluation for loss of hearing to the left ear.  The Veteran stated that it was very difficult for him to understand different sounds and had to keep turning his head to the right side to hear people speaking to him.

In a decision dated in March 2005, the RO denied the Veteran's request to reopen his claim of service connection for bilateral hearing loss on the basis that the evidence received was not new and material.  The RO noted that a claim for service connection for left ear hearing loss was previously denied in January 1972, that the Veteran continued to complain about hearing loss in the left ear, but that there was no additional medical evidence sent in to support a claim for service connection.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Thus, the March 2005 decision is final.  

The Veteran's application to reopen his claim of service connection for left ear hearing loss was received in June 2006.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a January 2007 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The RO noted that the Veteran was previously denied service connection for hearing loss in his left ear in the rating decision dated in January 1972 and that the rating decision dated in March 2005 denied his claim because no additional evidence was received to support his claim to reopen.  The RO noted that they had still not received any evidence to link his hearing loss to his military service.  The RO stated that his discharge examination from the military did show hearing loss in both ears; but that an audiometric examination performed in December 1971 demonstrated normal hearing bilaterally.  The RO explained that it was not enough, for the grant of service connection, that a disability had been sustained in service, that there must be residual disability attributable thereto, and that the evidence did not show this.
  
On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (West 2002).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be established under 38 C.F.R. § 3.303(b) (2011) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

With respect to claims for service connection for hearing loss disability, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Additional evidence received since the March 2005 rating decision includes various VA treatment records, VA audiology examination, and personal hearing testimony from the Veteran.

In February 2012, the Veteran testified at a Travel Board hearing to the fact that he continued to have problems with hearing loss and ringing in his ears since service.  In determining whether evidence is "new and material ," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In regard to the evidence submitted since the March 2005 rating decision, the Board finds that the VA medical records, and statements and testimony of the Veteran are neither cumulative nor redundant.  Further, the new evidence relates to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran has provided evidence, presumed credible, of continuity of symptomatology.

Accordingly, the Board finds that the evidence received subsequent to the March 2005 rating decision is new and material and serves to reopen the claim.  Also, the AOJ addressed the issue denovo.

Service Connection

The Veteran has provided a history of daily military noise exposure from jackhammers and loud machines.  The Board accepts his account of having been exposed to loud sounds while in service. 


Service treatment records indicate that at entry, the Veteran underwent two audiometric examinations.  On the Report of Medical Examination dated August 25, 1966, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)

15 (25)
15 (20)
LEFT
15 (30)
15 (25)

15 (25)
15 (20)

A second audiometer was included on the August 1966 Report of Medical Examination.  The second audiometer was dated January 5, 1966 and showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
0 (10)
5 (10)
LEFT
5 (20)
0 (10)
0 (10)
5 (15)
20 (25)

The Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As the above audiological evaluations were conducted in 1966, the Board has converted the ASA units to ISO units as shown in parentheses above. 

On the Veteran's separation examination conducted on October 22, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
10
20
20
15
LEFT
40
20
15
35
45

On the Report of Medical History completed by the Veteran in conjunction with his Separation examination, he denied ever having hearing loss.

Of record is a November 1970 Hearing Conservation Data sheet which notes that the Veteran had one year and six months in his current job and that his primary noise exposure was jackhammer.  The air conduction readings were the same as the pure tone readings on October 22, 1970. 

The Veteran underwent VA examination in December 1971 at which time he stated that he had no trouble with his ear.  The Veteran denied runny ear or any noise in his ears.  The Veteran stated that he thought that his hearing was all right and that in the service he worked around heavy equipment and underwent a lot of hearing tests.  The Veteran denied any trouble hearing prior to service and denied any other trouble or operations on his ears or mastoids prior to service or after separation from service.  The Veteran denied a family history of any hard of hearing.

Physical examination of the Veteran's ears demonstrated that the ear canals were normal and that both tympanic membranes were normal and had normal light reflex.  Both Eustachian tubes were patent, and the Weber did not lateralize.  On the right, air conduction was greater than bone conduction, and both were heard of normal duration.  On the left, air conduction was greater than bone conduction; and the bone conduction was slightly short.  The conversational void was heard at 20 feet (20/20) in both ears.  

On the audiometric examination in December 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
15
0
0
5
20

Speech reception examination demonstrated discrimination ability of 94 percent in both ears.

In July 2000, the Veteran presented to primary care for a full history and physical at which time he denied hearing loss.

Audiology diagnostic test results in May 2003 noted pure tone audiometry within normal limits with a mild sensorineural notch at 3000 hertz on the right and essentially flat moderate to severe hearing loss on the left.  Speech reception threshold showed a 15-decibel hearing loss in the right ear and a 50-decibel hearing loss in the left ear.  The audiologist noted that the Veteran reported hearing difficulty in both ears, left greater than right but denied any known reason for the asymmetry.  The Veteran reported that his hearing loss began in 1969 and provided a history of military (airplanes and gunfire) as well as occupational (factory) noise exposure.  The Veteran confirmed left ear tinnitus which he reported began in the late 1970s.  The Veteran also reported occasional pain and drainage of the left ear but none that day.

In July 2003, the Veteran presented for repeat audio.  Test reliability was noted to be fair to poor and thresholds did not agree with given word recognition score.  Speech reception threshold demonstrated 15 decibels in the right ear and 25 decibels in the left ear.  Word recognition was 96 percent in both ears.  The provider noted that speech reception threshold in the left ear had improved since the last evaluation (68 percent at 90 decibels).  The provider also noted that the Veteran exhibited odd behaviors when testing the left ear; he began rocking back and forth in his chair complaining of pain in his chest on the left side and kept moving his left insert.  Pure tone audiometry in the right ear was essentially normal at all frequencies (unchanged from May 2003 evaluation) and that the left ear had improved since May 2003 which revealed moderate to severe mixed loss.  

The Veteran underwent VA examination in November 2007.  The Veteran reported that he worked in the civil engineering department while in the Air Force and was exposed to the noise from heavy equipment as well as propellers and jet airplane engines.  With respect to non-military noise exposure, the Veteran reported that he worked for three or four years around heavy equipment including front-end loaders and jack hammers as well as on the assembly line for the Jeep Corporation for 23 or 24 years.  The Veteran denied exposure to hazardous recreational noise and denied being aware of hearing loss in his family.  The Veteran reporting left ear tinnitus only with an onset in the late 1970s or early 1980s.  The Veteran also reported no change in frequency or intensity and noted that it was annoying and interfered with his sleep.

The examiner reviewed the Veteran's claims file.  The examiner noted that upon entrance into active service, a hearing test dated in January 1966 showed normal hearing bilaterally from 500 through 6000 Hertz and that there was a little drop in hearing at 4000 and 500 Hertz in the left ear.  The examiner noted that a November 1970 hearing test showed a loss of hearing in both low and high frequencies in both ears from 500 through 6000 Hertz, more severe in the left ear.  The examiner further noted that on VA examination in December 1971, the Veteran had normal hearing in both ears at 500, 1000, 2000, 4000, and 8000 Hertz and that the 3000 and 5000 Hertz thresholds were not shown.  The examiner noted that the air conduction pattern in both ears on the 1971 test were comparable to the pattern shown on the 1966 test.

On the authorized audiological evaluation in November 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
15
LEFT
10
20
15
35
50

Pure tone threshold averages were 15 decibels in the right ear and 30 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.

The examiner diagnosed the Veteran as having normal hearing right ear and mild high frequency sensorineural hearing loss left ear.  The examiner opined that it was less likely as not that the hearing loss in the left ear was a result of any activity during military service.  The examiner explained that a comparison of the 1966 and 1971 hearing test showed no change in hearing with the air conduction pattern being the same in both ears on both tests.  The examiner noted that the Veteran had been exposed to considerable hazardous noise after separation from service.  The examiner opined that the loss of hearing on the November 1970 hearing test was obviously an acute ear problem and that the air conduction patterns were not consistent with the pattern shown in 1966, 1971, or on evaluation that day.
 
With respect to tinnitus, the examiner opined that it was less likely as not that the Veteran's tinnitus was a result of any activity during military service.  The examiner explained that the Veteran was released from active service in 1971 and reported the onset of tinnitus in the late 1970s or the early 1980s.  The examiner noted that the Veteran had been exposed to considerable hazardous noise after his separation from service.  The examiner also noted that there was no indication in comparing the Veteran's 1966 evaluation to his 1971 evaluation that he had incurred any hearing loss or ear pathology while in military service.

A week later, in November 2007, the Veteran had an audiology consultation at which time he reported tinnitus in his left ear and no complaints of hearing loss on the right side.  Speech testing revealed 15 decibels on the right and 20 decibels on the left with word recognition of 96 percent on the right and 92 percent on the left.  Pure tone audiometry showed right ear hearing within normal limits except for mild loss at 3000 Hertz (30 decibels according to the audiogram), similarly to last evaluation and left ear hearing within normal limits from 250 to 2000 Hertz with a moderate rising to mild sensorineural hearing loss 3000 to 6000 Hertz and normal at 8000 Hertz with notch configuration.  The provider noted that loss in high frequencies on previous evaluations was thought to be mixed, but that they were clearly sensorineural in nature on that day's examination.  

With respect with the Veteran's right ear hearing acuity, the Board recognizes that the Court of Appeals for Veteran's Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there has been no right ear hearing loss disability as defined by VA regulations at any time during the appeal period, service connection for right ear hearing loss is not warranted. 

The Board has considered the pleadings and testimony.  Clearly, a layman is competent to report a decrease in auditory acuity.  However, the self report of hearing loss disability on the right pales into insignificance when compared with the objective criteria.  Here, the medical evidence is far more probative and credible than the lay report.

With respect to the Veteran's left ear hearing acuity, despite findings of left ear hearing loss during service, the Board cannot conclude a "chronic" hearing loss condition was incurred during service.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury or disease.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Oddly, on the Report of Medical History completed by the Veteran in October 1970 in conjunction with his separation physical, the Veteran denied ever having hearing loss.   

With respect to tinnitus, the service treatment records are absent complaints, findings or diagnoses of tinnitus during service.  

Thus, there is no medical evidence that shows that the Veteran suffered from chronic hearing loss or tinnitus during service. 

As for statutory presumptions, sensorineural hearing loss can be service-connected on such a basis.  However, on VA examination in December 1971, the Veteran's left ear hearing was within normal limits, and there is no evidence demonstrating left ear hearing loss within the year following the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  With respect to both left ear hearing loss disability and tinnitus, although the appellant reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  

The Veteran testified in February 2012 that he continued to have problems with hearing loss and ringing in his ears since service.  However, as noted above, in December 1971, the Veteran stated at VA examination that he thought that his hearing was all right.  In addition, at the primary care full history and physical in July 2000, the Veteran denied hearing loss.  With respect to tinnitus, in May 2003, the Veteran confirmed left ear tinnitus which he reported began in the late 1970s.  Similarly, the Veteran reported at the November 2007 VA examination that it began in the late 1970s or early 1980s.  The Veteran also provided conflicting testimony in February 2012.  When asked when did the ringing in his ears start happening, the Veteran stated that it happened in 1973 or 1974 and noted that he had been having problems with his ears since he came out of the military.  However, the Veteran also testified that he had ringing in his ears during service.

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Factors that the Board considers when assessing the credibility of lay evidence include facial plausibility, internal consistency, consistency with other evidence, interest or bias, bad character, demeanor of the witness during testimony, and lay statements made during treatment.  

In this case, the Veteran's testimony that he had ringing in his ears during service is inconsistent with another statement made at the Travel Board hearing that the constant ringing happened about 1973 or 1974.  Likewise, the Veteran's testimony that he had ringing in his ears during service is inconsistent with the statements made during VA treatment in May 2003 and the statements made during VA examination in November 2007.  

In addition, the Veteran's statements regarding the onset of hearing loss and tinnitus are inconsistent with statements made during VA examination in 1971 and VA treatment in July 2000. 

In February 1971, the Veteran filed his original application for service connection evidencing his awareness that he could apply for VA benefits for service related disabilities.  At that time he did not file a claim for service connection for hearing loss.  This is inconsistent with his current assertion that his hearing loss had existed since service because it is reasonable to conclude that if he believed that he had hearing loss in February 1971 that was related to service, he would have claimed service connection for it at that time.  However, not until 1985, more than 10 years following the Veteran's discharge from service, did he claim service connection for hearing loss.  Significantly, the only sickness, disease, or injury claimed by the Veteran on his original application for compensation in February 1971 was foot pain.

As such, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his hearing loss and tinnitus since service to be less than credible.

In light of the inconsistent statements of the Veteran, along with the normal physical examination conducted in December 1971, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the appellant clearly has a current left ear hearing loss disability and tinnitus.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and the Veteran's military service.  

No medical professional, however, has provided an opinion relating these conditions to the Veteran's military service.

As noted above, the November 2007 VA examiner opined that it was less likely as not that the hearing loss in the left ear was a result of any activity during military service.  The examiner explained that a comparison of the 1966 and 1971 hearing test showed no change in hearing with the air conduction pattern being the same in both ears on both tests.  The examiner noted that the Veteran had been exposed to considerable hazardous noise after separation from service.  The examiner opined that the loss of hearing on the November 1970 hearing test was obviously an acute ear problem and that the air conduction patterns were not consistent with the pattern shown in 1966, 1971, or on evaluation that day.

With respect to tinnitus, the examiner opined that it was less likely as not that the Veteran's tinnitus was a result of any activity during military service.  The examiner explained that the Veteran was released from active service in 1971 and reported the onset of tinnitus in the late 1970s or the early 1980s.  The examiner noted that the Veteran had been exposed to considerable hazardous noise after his separation from service.

The Board finds the November 2007 opinion of the VA audiologist highly probative, because that opinion was based upon a thorough review of the Veteran's claims file, including all evidence regarding the nature and etiology of his hearing loss and tinnitus.  The VA examiner not only reviewed the Veteran's claims folder, but also provided reasons and bases for the medical opinion, and pointed to the evidence which supported that opinion.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's left ear hearing loss and tinnitus did not, in fact, originate during his period of active military service. 

The Board acknowledges the Veteran's statements regarding the origin of his current hearing loss and tinnitus.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his current hearing loss and tinnitus to noise exposure in service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for his current hearing loss.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Thus, the record is absent evidence of in-service incurrence of chronic left ear hearing loss and tinnitus, evidence of sensorineural hearing loss within a year following service, credible evidence of continuity of symptomatology, and medical evidence of a nexus between the currently diagnosed disorders and the Veteran's military service.

 Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


